


Exhibit 10-H

 

DONALDSON COMPANY, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2008 Restatement)

As Amended and Restated Effective January 1, 2008

 










--------------------------------------------------------------------------------


DONALDSON COMPANY, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2008 Restatement)

 

TABLE OF CONTENTS

Page

SECTION 1.

HISTORY AND PURPOSE

1

 

 

 

 

 

1.1.

History

 

 

1.2.

Purpose

 

 

 

 

 

SECTION 2.

DEFINITIONS

1

 

 

 

 

 

2.1.

Account

 

 

2.2.

Actuarial Equivalent

 

 

2.3.

Affiliate

 

 

2.4.

Basic Retirement Plan Benefits

 

 

2.5.

Beneficiary

 

 

2.6.

Board

 

 

2.7.

Change of Control

 

 

2.8.

Code

 

 

2.9.

Committee

 

 

2.10.

Company

 

 

2.11.

Compensation

 

 

2.12.

Deferral Credit

 

 

2.13.

Deferred Compensation Plan

 

 

2.14.

Disability, Disabled

 

 

2.15.

Early Retirement Factor

 

 

2.16.

Effective Date

 

 

2.17.

Eligible Employee

 

 

2.18.

ERISA

 

 

2.19.

Final Average Compensation

 

 

2.20.

Participant

 

 

2.21.

Pension Plan

 

 

2.22.

Pension Service

 

 

2.23.

Plan

 

 

2.24.

Plan Year

 

 

2.25.

Termination of Employment

 

 

2.26.

Vested

 

 

 

 

 

SECTION 3.

ELIGIBILITY AND PARTICIPATION

5

 

 

 

 

 

3.1.

Eligibility

 

 

3.2.

Commencement of Participation

 

 

3.3.

Termination of Participation

 

 

3.4.

Overriding Exclusion

 

 

 

-i-


--------------------------------------------------------------------------------


SECTION 4.

CREDITED AMOUNTS

6

 

 

 

 

 

4.1.

Normal Retirement Benefit

 

 

4.2.

Early Retirement Benefit

 

 

4.3.

Disability or Death Benefit

 

 

4.4.

Vesting

 

 

 

 

 

SECTION 5.

TIME AND MANNER OF PAYMENTS

7

 

 

 

 

 

5.1.

Time of Payment

 

 

5.2.

Manner of Payment

 

 

5.3.

Changes in Time and Manner of Payment

 

 

5.4.

Change of Control Distributions

 

 

5.5.

Death Benefit

 

 

5.6.

Beneficiary Designation

 

 

 

 

 

SECTION 6.

ACCOUNT

10

 

 

 

 

 

6.1.

Participant Accounts

 

 

6.2.

Investment of Accounts

 

 

6.3.

Charges Against Accounts

 

 

 

 

 

SECTION 7.

FUNDING

10

 

 

 

 

 

7.1.

Funding

 

 

7.2.

Corporate Obligation

 

 

 

 

 

SECTION 8.

FORFEITURE OF BENEFITS

11

 

 

 

 

SECTION 9.

ADMINISTRATION

11

 

 

 

 

 

9.1.

Authority

 

 

9.2.

Liability

 

 

9.3.

Procedures

 

 

9.4.

Claim for Benefits

 

 

9.5.

Claims Procedure

 

 

9.5.1.

Original Claim

 

 

9.5.2.

Claims Review Procedure

 

 

9.5.3.

General Rules

 

 

9.6.

Legal Fees

 

 

9.7.

Errors in Computations

 

 

 

 

 

SECTION 10.

MISCELLANEOUS

13

 

 

 

 

 

10.1.

Not an Employment Contract

 

 

10.2.

Nontransferability

 

 

10.3.

Tax Withholding

 

 

10.4.

Expenses

 

 

10.5.

Governing Law

 

 

10.6.

Amendment and Termination

 

 

10.7.

Rules of Interpretation

 

 

 

-ii-


--------------------------------------------------------------------------------


DONALDSON COMPANY, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2008 Restatement)

SECTION 1

 

HISTORY AND PURPOSE

1.1.         History. Donaldson Company, Inc. sponsors an unfunded, nonqualified
deferred compensation for a select group of highly compensated employees, known
as the “DONALDSON COMPANY, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN”. The
Plan, in its most current amended and restated form, is maintained under a
document effective January 1, 2005 (the “Prior Plan Statement”). Effective as of
January 1, 2008, Donaldson Company, Inc. hereby amends and restates the Plan in
the manner hereinafter set forth to (i) freeze participation and (ii) adopt
miscellaneous changes necessary in order to comply with final Treasury
regulations issued under section 409A of the Code.

1.2.         Purpose. The purpose of this Plan is to enable the Company to
provide supplemental retirement benefits to a select group of management or
highly compensated employees such that the sum of the supplemental benefits,
certain other retirement benefits provided by Company, and benefits provided by
prior employers, will not be less than a predetermined portion of the employee’s
final average compensation.

 

SECTION 2

 

DEFINITIONS

The following words and phrases shall have the following meanings, unless a
different meaning is plainly required by the context. Any masculine terminology
used in the Plan shall also include the feminine gender and the definition of
any terms in the singular shall also include the plural.

2.1.         Account  — the compensation account established under this Plan for
a Participant pursuant to Section 6.1.

2.2.         Actuarial Equivalent — a benefit of equivalent value computed on
the basis of actuarial tables, factors and assumptions set forth in Appendix C
to the Donaldson Company, Inc. Salaried Employees’ Pension Plan.

2.3.         Affiliate — a business entity which is under “common control” with
the Company or which is a member of an “affiliated service group” that includes
the Company, as those terms are defined in section 414(b), (c) and (m) of the
Code. A business entity shall also be treated as an Affiliate if, and to the
extent that, such treatment is required by regulations under section 414(o) of
the Code. In addition to said required treatment, the Committee may, in its
discretion, designate as an Affiliate any business entity which is not such a
“common

 


--------------------------------------------------------------------------------


control” or “affiliated service group” business entity but which is otherwise
affiliated with the Company, subject to such limitations as the Committee may
impose.

2.4.         Basic Retirement Plan Benefits — the single lump-sum value of the
benefits payable under all of the following plans, determined as of the date of
the Eligible Employee’s Termination of Employment, death or Disability,
whichever happens first (or if the value of a plan cannot be determined as of
that date, as of the valuation date for such plan that immediately precedes or
follows such Termination of Employment, death or Disability, whichever happens
first, as determined by the Committee), and subject to the limitations, if any,
set forth below:

 

(a)

Donaldson Company, Inc. Retirement Savings and Employee Stock Ownership Plan
(including profit sharing and PAYSOP), taking into account only vested benefits
attributable employer contributions;

 

(b)

Donaldson Company, Inc. Salaried Employees’ Pension Plan;

 

(c)

Donaldson Company, Inc. Excess Pension Plan;

 

(d)

Donaldson Company, Inc. Deferred Compensation and 401(k) Excess Plan, taking
into account only benefits attributable to Company Credits;

 

(e)

Donaldson Company, Inc. ESOP Restoration Plan;

 

(f)

Any qualified or non-qualified retirement plan, program or arrangement provided
by the Company or an Affiliate and not listed above, taking into account only
vested benefits attributable to employer contributions; and

 

(g)

Any qualified or non-qualified retirement plan, program or arrangement provided
by a prior employer, taking into account only vested benefits attributable to
employer contributions.

For purposes of paragraphs (a), (f) and (g) above, “employer contributions” does
not include pre-tax contributions to a tax-qualified retirement plan elected by
an Eligible Employee in lieu of current compensation under a 401(k) arrangement,
or any other amount contributed due to an Eligible Employee’s election to defer
compensation. If prior to the earliest of the Eligible Employee’s Termination of
Employment, death or Disability the Eligible Employee received a distribution of
any benefits that, but for the distribution, would have been included in the
Eligible Employee’s Basic Retirement Plan Benefits, such Basic Retirement Plan
Benefits shall be increased by the amount of such distribution, plus interest
thereon at a rate to be determined by the Committee. In the event any of the
foregoing plans do not provide for payment in a single lump-sum, the benefit
taken into account for purposes of this Section 2.4 shall be the single lump-sum
Actuarial Equivalent of the benefit payable under such plan.

2.5.         Beneficiary — any person or entity validly designated by the
Participant in accordance with Section 5 to receive the benefits, if any,
payable under the Plan with respect to the Participant after the Participant’s
death. Designated persons or entities shall not be considered Beneficiaries
until the death of the Participant.

 

-2-


--------------------------------------------------------------------------------


2.6.         Board — the Board of Directors of the Company.

2.7.         Change of Control  — the occurrence of a “change in the ownership,”
“change in effective control,” and/or a “change in the ownership of a
substantial portion of the assets,” as defined under Treasury Regulation §
1.409A 3(i)(5), of the Affected Corporation. For this purpose, the “Affected
Corporation” is the Participant’s employer, or any corporation (including the
Company) in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending with the Participant’s
employer. A “majority shareholder” is a shareholder owning more than 50 percent
of the total fair market value and total voting power of such corporation.

2.8.         Code  — the Internal Revenue Code of 1986, including applicable
regulations for the specified section of the Code. Any reference in this Plan
Statement to a section of the Code, including the applicable regulation, shall
be considered also to mean and refer to any subsequent amendment or replacement
of that section or regulation.

2.9.         Committee  — the Human Resources Committee of the Board of
Directors of the Company.

2.10.       Company  — Donaldson Company, Inc. and, except in determining under
Section 2.7 hereof whether or not any Change of Control has occurred, shall
include any successor by merger, purchase or otherwise.

2.11.       Compensation  — the amount of remuneration paid to an Eligible
Employee that was treated as “Compensation” within the meaning of the Donaldson
Company, Inc. Excess Pension Plan (modified as described in subsections (a) and
(b) of Section 4.2 of such plan), subject, however to the following:

 

(a)

annual bonuses shall be included in the year they are earned, not the year they
are paid;

 

(b)

amounts paid under a non-qualified plan of deferred compensation shall not be
included (e.g., payments of deferred salary or bonus).

2.12.       Deferral Credit — any amount credited to an Eligible Employee under
Section 4.1, 4.2 or 4.3 of the Deferred Compensation Plan.

2.13.       Deferred Compensation Plan — the nonqualified deferred compensation
plan known as the “Donaldson Company, Inc. Deferred Compensation and 401(k)
Excess Plan,” as amended from time to time.

2.14.       Disability, Disabled  — a physical or mental impairment which
constitutes total and permanent disability and during which the Eligible
Employee is not receiving any payments of an Early Retirement Pension or a
Vested Benefit under the Pension Plan, and the Eligible Employee either:

 

(a)

is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a

 

-3-


--------------------------------------------------------------------------------


continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company; or

 

(b)

is eligible to receive and is actually receiving (after the applicable waiting
period) benefits under the federal Social Security Act as in effect at the time
of the Disability.

Notwithstanding the foregoing, the terms Disability and Disabled shall at all
times be interpreted in a manner so as not to violate section 409A of the
Internal Revenue Code.

2.15.       Early Retirement Factor — a one-sixth of one percent reduction for
each month, or portion thereof, that the Participant’s Termination of Employment
precedes the Participant’s attainment of age 62.

2.16.       Effective Date — the amended and restated Plan document as set forth
herein is effective as of January 1, 2008.

2.17.       Eligible Employee  — any senior officer of the Company who meets all
of the requirements of Section 3.1.

2.18.       ERISA — the Employee Retirement Income Security Act of 1974,
including applicable regulations for the specified section of ERISA. Any
reference in this Plan to a section of ERISA, including the applicable
regulation, shall be considered also to mean and refer to any subsequent
amendment or replacement of that section or regulation.

2.19.       Final Average Compensation — the Participant’s average annual
Compensation for the highest three consecutive Plan Years out of the most recent
ten Plan Years, ending with the Plan Year in which the earliest of the
Participant’s Termination of Employment, death or Disability, occurs.

2.20.       Participant — an Eligible Employee or a former Eligible Employee who
has not received all of the benefits to which he or she is entitled under this
Plan.

2.21.       Pension Plan — the tax-qualified pension plan known as the
“Donaldson Company, Inc. Salaried Employees’ Pension Plan (1997 Restatement),”
as amended from time to time.

2.22.       Pension Service — the Participant’s “Benefit Service” as defined in
the Pension Plan.

2.23.       Plan  — the Donaldson Company, Inc. Supplemental Executive
Retirement Plan as set forth herein, and as the same may be amended from time to
time.

2.24.       Plan Year — the twelve (12) consecutive month period ending on any
July 31.

2.25.       Termination of Employment  — the separation from service (within the
meaning of Treas. Regs. § 1.409A-1(h)) with the Company Controlled Group,
voluntarily or involuntarily, for any reason other than Disability or death.
Whether a separation from service has occurred is determined under section 409A
of the Code and Treasury Regulation 1.409A-1(h) (i.e., whether the

 

-4-


--------------------------------------------------------------------------------


facts and circumstances indicate that the employer and the employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or independent contractor) would permanently decrease to
no more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding thirty-six (36) month period (or the full period of
services to the employer if the employee has been providing services to the
employer less than thirty-six (36) months)). Separation from service shall not
be deemed to occur while the employee is on military leave, sick leave or other
bona fide leave of absence if the period does not exceed six (6) months or, if
longer, so long as the employee retains a right to reemployment with any member
of the Company Controlled Group under an applicable statute or by contract. For
this purpose, a leave is bona fide only if, and so long as, there is a
reasonable expectation that the employee will return to perform services for any
member of the Company Controlled Group. Notwithstanding the foregoing, a
twenty-nine (29) month period of absence will be substituted for such six (6)
month period if the leave is due to any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of no less than six (6) months and that causes the
employee to be unable to perform the duties of his or her position of
employment. For this purpose, the “Company Controlled Group” is the
Participant’s employer and all persons with whom the employer would be
considered a single employer under Code sections 414(b) and 414(c); provided
that, in applying Code sections 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
language “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears therein, and in applying Treas. Regs. § 1.414(c)-2 for
purposes of determining trades or businesses that are under common control for
purposes of Code section 414(c), “at least 50 percent” shall be used instead of
“at least 80 percent” each place it appears therein.

2.26.       Vested — nonforfeitable.

SECTION 3

 

ELIGIBILITY AND PARTICIPATION

3.1.         Eligibility. Effective January 1, 2008, no new Participants shall
be permitted to participate in the Plan. Any senior officer of the Company who
was affirmatively selected as an Eligible Employee by the Committee prior to
January 1, 2008 may continue to participate in the Plan. Committee selections
shall continue in effect until rescinded by the Committee. The Committee may
rescind its selection and thereby discontinue a senior officer’s active
participation in the Plan at any time. If any amendment or restatement of the
Plan increases the cost of the benefits payable to a senior officer, the senior
officer’s selection will be deemed rescinded immediately prior to the effective
date of the amendment or restatement, unless reauthorized by the Committee or
its delegate. If a senior officer’s selection is rescinded (or deemed
rescinded), the benefit, if any, provided by this Plan shall be calculated
pursuant to the terms of the Plan in effect when the rescission (or deemed
rescission) took effect, using only the Participant’s compensation through that
time, but calculating any offset for other benefits using the amount of such
other benefits at the time of the person’s actual Termination of Employment. In
connection with an Eligible Employee’s commencement of participation in the
Plan, the Eligible

 

-5-


--------------------------------------------------------------------------------


Employee shall have elected the time and form of payment of such Participant’s
Account as permitted under Section 5, along with such other elections as the
Committee deems necessary or desirable under the Plan. For these elections to be
valid, the election form must have been completed and timely delivered to the
Committee and accepted by the Committee within thirty (30) days after the
Participant first became eligible to participate in the Plan.

3.2.         Commencement of Participation. Effective January 1, 2008, no new
Participants shall be permitted to participate in the Plan. An Eligible
Employees who became a Participant in the Plan prior to January 1, 2008
commenced participation when the Eligible Employee was first affirmatively
selected as required by Section 3.1.

3.3.         Termination of Participation. A person shall cease to be a
Participant as soon as all amounts payable to the Participant have been paid in
full.

3.4.         Overriding Exclusion. Notwithstanding anything apparently to the
contrary in this Plan or in any written communication, summary, resolution or
document or oral communication, no individual shall be a Participant in this
Plan, develop benefits under this Plan or be entitled to receive benefits under
this Plan (either for the employee or his or her survivors) unless such
individual is a member of a select group of management or highly compensated
employees (as that expression is used in ERISA). If a court of competent
jurisdiction, any representative of the U.S. Department of Labor or any other
governmental, regulatory or similar body makes any direct or indirect, formal or
informal, determination that an individual is not a member of a select group of
management or highly compensated employees (as that expression is used in
ERISA), such individual shall not be (and shall not have ever been) a
Participant in this Plan at any time. If any person not so defined has been
erroneously treated as a Participant in this Plan, upon discovery of such error
such person’s erroneous participation shall immediately terminate ab initio and
upon demand such person shall be obligated to reimburse the Company for all
amounts erroneously paid to him or her.

SECTION 4

 

CREDITED AMOUNTS

4.1.         Normal Retirement Benefit. A Participant whose Termination of
Employment occurs on or after the date the Participant attains age 62 and
completes at least ten (10) years of Pension Service shall be credited with a
Normal Retirement Benefit equal to (a) minus (b):

 

(a)

the product of (i), (ii) and (iii):

 

(i)

30%;

 

(ii)

Years of Pension Service, limited to twenty (20); and

 

(iii)

Final Average Compensation

 

(b)

the lump-sum value of the Participant’s Basic Retirement Plan Benefits.

 

-6-


--------------------------------------------------------------------------------


4.2.         Early Retirement Benefit. A Participant whose Termination of
Employment occurs after the Participant has completed at least fifteen (15)
years of Pension Service and attained age 55, but before the date the
Participant attains age 62 shall, in lieu of any other benefit under this Plan,
be credited with an Early Retirement Benefit equal to the amount determined in
the same manner as provided in Section 4.1 above, except that the product in
Section 4.1(a) will include a fourth factor:

 

(iv)

Early Retirement Factor

(Example: If a Participant retires early at age 60, the product in
Section 4.1(a) would be further multiplied by .96.)

4.3.         Disability or Death Benefit. A Participant who becomes Disabled
prior to his or her Termination of Employment and after completing at least
fifteen (15) years of Pension Service and before the date he or she attains age
62, or who dies prior to both the Participant’s Termination of Employment and
Disability, shall, in lieu of any other benefit under this Plan, be credited
with a Disability or Death Benefit equal to the amount determined in the same
manner as provided in Section 4.2, taking into account only Pension Service
through the date of Disability or death, and determining the Early Retirement
Factor based on the amount, if any, by which the Participant’s Disability or
death precedes the Participant’s attainment of age 62.

4.4.         Vesting. The applicable amount determined in accordance with this
Section 4 shall be credited to the Participant’s Account at the time of the
Participant’s Termination of Employment, death or Disability, as applicable.
Subject to the forfeiture provisions of Section 8, any Account established for a
Participant under this Plan shall be 100% Vested at all times.

 

SECTION 5

 

TIME AND MANNER OF PAYMENTS

5.1.         Time of Payment. Payment of a Participant’s Account under the Plan
will commence as soon as administratively feasible after (but not later than
December 31 of the Plan Year in which occurs, or if later, sixty (60) days
following) the earliest of the following events:

 

(a)

the Participant’s death;

 

(b)

the Participant’s Disability;

 

(c)

the date that is twenty four (24) months following the Participant’s Termination
of Employment; or

 

(d)

a date of distribution selected by the Participant (at the time the Participant
first becomes eligible to participate, on a form prescribed by the Committee),
which may be a date that is a specified number of months after the Participant’s
Termination of Employment (not to exceed twenty four (24) months); provided,
however, that where payment under this paragraph (d)(ii) is made to any
“specified employee” (as defined under section 409A of the

 

-7-


--------------------------------------------------------------------------------


Code) on account of Termination of Employment, such payment shall commence no
earlier than six (6) months following a Termination of Employment (or upon the
death of the employee, if earlier) if required to comply with section 409A of
the Code.

5.2.         Manner of Payment. A Participant’s Account shall be paid in cash to
the Participant in either a single lump-sum payment or in annual installments
over a period of not more than twenty (20) years. The Participant must elect a
manner of payment at the time the Participant elects his or her date of
distribution pursuant to Section 5.1(d). Notwithstanding the foregoing, the
following special rules shall apply:

 

(a)

in the case of the Participant’s death or Disability, payment shall be in a
single lump sum;

 

(b)

if the Participant’s Account upon commencement of distribution under Section 5.1
is less then Ten Thousand Dollars ($10,000), payment shall be in a single lump
sum; and

 

(c)

in the event no election was made by the Participant, payment shall be in a
single lump sum.

5.3.         Changes in Time and Manner of Payment. Notwithstanding the
foregoing, a Participant who is actively employed by the Company may make a new
election concerning selection of the time and form of payment authorized
pursuant to this Section 5.3, subject to the following limitations:

 

(a)

Such election must be submitted to and accepted by the Committee at least twelve
(12) months prior to the date a distribution to the Participant would otherwise
have been made or commenced;

 

(b)

The election shall have no effect until at least twelve (12) months after the
date on which the election is made;

 

(c)

The election may change the time when payment shall commence but only if the new
date selected by the Participant for commencement shall be a date that is at
least five (5) years from the prior date of distribution selected by the
Participant;

 

(d)

The election may reduce or extend the number of installment payments (subject to
the limitations in Section 5.2) so long as the initial installment is delayed at
least five (5) years from the date distribution would have otherwise commenced;
and

 

(e)

If the participant changes the time and/or form of payment under this Section
5.3, payment shall commence as soon as administratively feasible after (but not
later than December 31 of the Plan Year in which occurs, or if later, sixty (60)
days following) the earliest of the following events:

 

-8-


--------------------------------------------------------------------------------


 

(i)

the Participant’s death;

 

(ii)

the Participant’s Disability; or

 

(iii)

the new date selected by the Participant for commencement.

5.4.         Change of Control Distributions. Notwithstanding any other
provision of this Plan, in the event of a Change of Control, each Participant
who incurs a Termination of Employment with the Company for any reason during
the two (2) year period following such Change of Control shall receive within
ten (10) business days after the date of termination a lump sum payment of the
entire balance contained in the Participant’s Account; provided, however, that
with respect to any Participant who separated from service before the date of a
Change of Control, the balance of the Participant’s Account shall be paid at the
time and in the manner as elected by the Participant under this Section 5 hereof
(and shall not be commuted to a lump sum or otherwise accelerated by the Change
of Control). Where payment under this Section 5.4 is made to any “specified
employee” (as defined under section 409A of the Code) on account of Termination
of Employment, such payment shall commence no earlier than six (6) months
following a Termination of Employment (or upon the death of the employee, if
earlier) if required to comply with section 409A of the Code.

5.5.         Death Benefit. In the event of a Participant’s death, the Company
shall pay the amount of the Participant’s Account as of the date of death (as
adjusted from time to time pursuant to Section 6.2) in a lump-sum to the
Participant’s designated Beneficiary as soon as administratively feasible after
the Participant’s death (but not later than December 31 of the Plan Year in
which the Participant’s death occurs, or if later, sixty (60) days following
such death). Payment to a Participant’s designated Beneficiary shall be in cash.

5.6.         Beneficiary Designation. A Participant shall submit to the Company
upon initial designation as an Eligible Employee in the Plan, and at such other
times as the Participant desires, on a form provided by the Committee, a written
designation of the beneficiary or beneficiaries to whom payment of the
Participant’s Account under the Plan shall be made in the event of the
Participant’s death. Beneficiary designations shall become effective only when
received by the Company. Beneficiary designations first received by the Company
after the Participant’s death, and any designations in effect at the time a
valid subsequent designation is received by the Company, shall be invalid and
have no effect. If a Participant has not designated a Beneficiary, or if no
designated Beneficiary is living on the date of distribution, the Participant’s
Account shall be distributed to those persons entitled to receive distribution
of the Participant’s benefit under the Donaldson Company, Inc. Salaried
Employees’ Pension Plan (1997 Restatement), as amended from time to time.

 

-9-


--------------------------------------------------------------------------------


SECTION 6

 

ACCOUNT

6.1.         Participant Accounts. The Committee shall cause a bookkeeping
account to be kept in the name of each Participant which shall reflect the value
of the Normal Retirement Benefit, Early Retirement Benefit, Disability or death
benefit credited to the Participant at the time of the Participant’s Termination
of Employment, death or Disability, whichever applies.

6.2.         Investment of Accounts. When the manner of payment is annual
installments, the Participant’s Account will be adjusted as of the last day of
each Plan Year to the same extent that an equal amount would be adjusted if it
had been credited to the subfund under the Deferred Compensation Plan that
provides a fixed rate of return.

6.3.         Charges Against Accounts. There shall be charged against each
Participant’s bookkeeping account any payments made to the Participant or the
Participant’s Beneficiary in accordance with Section 5.

 

SECTION 7

 

FUNDING

7.1.         Funding. The Company and its Affiliates shall be responsible for
paying all benefits due hereunder. For the purpose of facilitating the payment
of benefits due hereunder, the Company may (but shall not be required to)
establish and maintain a grantor trust pursuant to an Agreement between the
Company and a trustee selected by the Company; provided, however, that any such
grantor trust must be structured so that it does not result in any federal
income tax consequences to any Participant until distributions under Section 5
are actually received. The Company may contribute to a grantor trust thereby
created such amounts as it may from time to time determine.

7.2.         Corporate Obligation. Neither the officers nor any member of the
Board of Directors of the Company or any of its Affiliates in any way secures or
guarantees the payment of any benefit or amount which may become due and payable
hereunder to or with respect to any Participant. Each Participant and other
person entitled at anytime to payments hereunder shall look solely to the assets
of the Company and its Affiliates for such payments as an unsecured, general
creditor. Nothing herein shall be construed to give a Participant, Beneficiary
or any other person or persons any right, title, interest or claim in or to any
specific asset, fund, reserve, account or property of any kind whatsoever owned
by the Company or in which it may have any right, title or interest now or in
the future. After benefits shall have been paid to or with respect to a
Participant and such payment purports to cover in full the benefit hereunder,
such former Participant or other person or persons, as the case may be, shall
have no further right or interest in the other assets of the Company and its
Affiliates in connection with this Plan.

 

-10-


--------------------------------------------------------------------------------


SECTION 8

 

FORFEITURE OF BENEFITS

All unpaid benefits under this Plan shall be permanently forfeited if the
Committee determines that the Participant, either before or after the
Participant’s Termination of Employment or Disability, or before the
Participant’s death:

 

(a)

engaged in criminal or fraudulent conduct resulting in a hardship to the Company
or an Affiliate; or

 

(b)

breached the Participant’s written employment agreement with the Company or an
Affiliate.

 

SECTION 9

 

ADMINISTRATION

9.1.         Authority. The Plan shall be administered by the Committee, which
shall have full discretionary power and authority to administer and interpret
the Plan and to determine all factual and legal questions under the Plan,
including but not limited to the entitlement of Participants and Beneficiaries,
and the amount of their respective interests. Except where necessary to comply
with applicable corporate or securities law, or applicable rules of the New York
Stock Exchange (e.g., with respect to executive officers), the Committee may
delegate or redelegate to one or more persons, jointly or severally, and whether
or not such persons are members of the committee or employees of the Company,
such functions assigned to the Committee hereunder as it may from time to time
deem advisable. Until withdrawn or redelegated by the Committee, all of the
Committee’s delegable power and authority under this Section 9.1 shall be deemed
delegated to the Company’s Vice President in charge of executive compensation,
excluding only the power and authority to act in such a way as would materially
increase the cost of the Plan.

9.2.         Liability. No member of the Committee and no director or member of
the management of the Company or its Affiliates shall be liable to any persons
for any actions taken under the Plan, or for any failure to effect any of the
objective or purposes of the Plan, by reason of insolvency or otherwise.

9.3.         Procedures. The Committee may from time to time adopt such rules
and procedures as it deems appropriate to assist in the administration of the
Plan.

9.4.         Claim for Benefits. No employee or other person shall have any
claim or right to payment of any amount hereunder until payment has been
authorized and directed by the Committee.

9.5.         Claims Procedure. Until modified by the Committee, the claims
procedure set forth in this Section 9.5 shall be the claims procedure for the
resolution of disputes and disposition of claims arising under the Plan.

 

-11-


--------------------------------------------------------------------------------


9.5.1.            Original Claim. Any employee, former employee, or Beneficiary
of such employee or former employee may, if the employee, former employee or
Beneficiary so desires, file with the Committee a written claim for benefits
under the Plan. Within ninety (90) days after the filing of such a claim, the
Committee shall notify the claimant in writing whether the claim is upheld or
denied in whole or in part or shall furnish the claimant a written notice
describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred eighty (180) days from the date
the claim was filed) to reach a decision on the claim. If the claim is denied in
whole or in part, the Committee shall state in writing:

 

(a)

the specific reasons for the denial;

 

(b)

the specific references to the pertinent provisions of this Plan on which the
denial is based;

 

(c)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d)

an explanation of the claims review procedure set forth in this Section.

9.5.2.            Claims Review Procedure. Within sixty (60) days after receipt
of notice that the claim has been denied in whole or in part, the claimant may
file with the Committee a written request for a review and may, in conjunction
therewith, submit written issues and comments. Within sixty (60) days after the
filing of such a request for review, the Committee shall notify the claimant in
writing whether, upon review, the claim was upheld or denied in whole or in part
or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty days (120) from the date the request for review was filed) to
reach a decision on the request for review.

9.5.3.             General Rules.

 

(a)

No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the claims procedure. The
Committee may require that any claim for benefits and any request for a review
of a denied claim be filed on forms to be furnished by the Committee upon
request.

 

(b)

All decisions on original claims shall be made by the Committee and requests for
a review of denied claims shall be made by the Committee.

 

(c)

The Committee may, in its discretion, hold one or more hearings on a claim or a
request for a review of a denied claim.

 

(d)

Claimants may be represented by a lawyer or other representative at their own
expense, but the Committee reserves the right to require the claimant to furnish
written authorization. A claimant’s representative shall be entitled to copies
of all notices given to the claimant.

 

-12-


--------------------------------------------------------------------------------


 

(e)

The decision of the Committee on an original claim or on a request for a review
of a denied claim shall be served on the claimant in writing. If a decision or
notice is not received by a claimant within the time specified, the claim or
request for a review of a denied claim shall be deemed to have been denied.

 

(f)

Prior to filing a claim or a request for a review of a denied claim, the
claimant or the claimant’s representative shall have a reasonable opportunity to
review a copy of this Plan Statement and all other pertinent documents in the
possession of the Company and its Affiliates.

9.6.         Legal Fees. If the Company does not pay the benefits required under
the terms of the Plan for reasons other than the insolvency of the Company, the
Company agrees to reimburse any Participant for all legal fees incurred in
enforcing his or her claim to benefits under the Plan. Notwithstanding the
foregoing, to the extent required to comply with the provisions of section 409A
of the Code, no reimbursement of expenses incurred by the Participant during any
taxable year shall be made after the last day of the following taxable year.

9.7.         Errors in Computations. The Committee shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any Beneficiary to whom such benefit shall be
payable, directly or indirectly, to the Committee, and used by the Committee in
determining the benefit. The Committee shall not be obligated or required to
increase the benefit payable to or with respect to such Participant which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement of the Participant. However, the benefit of any Participant which
is overstated by reason of any such misstatement or any other reason shall be
reduced to the amount appropriate in view of the truth (and to recover any prior
overpayment).

 

SECTION 10

 

MISCELLANEOUS

10.1.       Not an Employment Contract. This Plan is not and shall not be deemed
to constitute a contract of employment between the Company and any employee or
other person, nor shall anything herein contained be deemed to give any employee
or other person any right to be retained in the Company’s employ or in any way
limit or restrict the Company’s right or power to discharge any employee or
other person at any time and to treat him without regard to the effect which
such treatment might have upon the employee as a Participant in the Plan.

10.2.       Nontransferability. A Participant’s rights and interest under the
Plan, including amounts payable, may not be assigned, alienated, pledged or
transferred except, in the event of a Participant’s death to his Beneficiary. No
benefit payable under this Plan shall be subject to attachment, garnishment,
execution following judgment or other legal process before actual payment to the
Participant or Beneficiary.

 

-13-


--------------------------------------------------------------------------------


10.3.       Tax Withholding. The Company shall withhold the amount of any
federal, state or local income tax or other tax required to be withheld by the
Company under applicable law with respect to any amount payable under the Plan.
The Participant shall not be liable for any tax withholding.

10.4.       Expenses. All expenses of administering the Plan shall be borne by
the Company.

10.5.       Governing Law. Except to the extent that federal law is controlling,
the Plan shall be construed and enforced in accordance with and governed by the
laws of the State of Minnesota.

10.6.       Amendment and Termination. The Company reserves the power to
unilaterally amend this Plan at any time, either prospectively or retroactively
or both by action of the Committee. The Committee may likewise terminate or
curtail the benefits of this Plan both with regard to persons expecting to
receive benefits in the future and persons already receiving benefits at the
time of such action; provided, however, that the Committee may not amend or
terminate the Plan with respect to benefits that have accrued and are vested
pursuant to Section 4 in any manner that reduces the amount of such benefits or
alters the effect of any Participant election previously filed with the Company.
No modification of the terms of this Plan shall be effective unless it is in
writing and signed on behalf of the Company by a person authorized to execute
such writing. No oral representation concerning the interpretation or effect of
this Plan shall be effective to amend the Plan. To the extent permissible under
section 409A of the Code and related Treasury regulations and guidance,
including but not limited to such guidance and regulations as may be issued
after the effective date of this Plan, if there is a termination of the Plan,
the Company shall have the right, in its sole discretion, and notwithstanding
any elections made by the Participant, to pay all benefits in a lump sum
following such termination as soon as practicable subject to the limitations
prescribed under section 409A of the Code and the regulations thereunder.

10.7.       Rules of Interpretation. The titles given to the various sections of
this Plan are inserted for convenience of reference only and are not part of
this Plan, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof. This Plan shall be construed and this Plan
shall be administered to create an unfunded plan providing deferred compensation
to a select group of management or highly compensated employees so that it is
exempt from the requirements of Parts 2, 3 and 4 of Title I of ERISA and
qualifies for a form of simplified, alternative compliance with the reporting
and disclosure requirements of Part 1 of Title I of ERISA.

 

 


-14-


--------------------------------------------------------------------------------